DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant's election with traverse of Group II, claims 1 and 8-16 in the reply filed on 8/27/2021 is acknowledged.  
The traversal is on the ground(s) that there is no serious burden to examine the claims of Groups I, II, III and IV due to similarity of the features of the Groups.  This is this appears to be a general allegation since Applicant did not go into the detail of the features of each Groups and why each features are similar or obvious to each other. Applicant also stated that the concept of elected Group II is necessarily present in Groups I, III, and IV; however, this is not found to be true, since the special technical features presented in claims 8-16 is not required by Groups I, III and IV. As stated in the restriction requirement on 6/30/2021, the common technical features (claim 1) of each group is already taught by Lee et al. (US 10,681,194) and that means the special technical features should be in each individual groups, thus, lacking unity of invention. Furthermore, it’s not clear how the features in the Groups are similar. For example, Group III requires an absorption member configured to have magnetism to attract the support layer when being powered, and that a controller configured to control the absorption member to be powered when an angle sensor detects the rotation in a shaft, while Group II requires none of the special technical features in Group III, and that Group II relates to a specific snap fit structure to attach a flexible display screen on a housing. These are completely different features and would require examiner to search in different field and create serious burden on the examiner. Thus, examiner respectfully disagrees with Applicant’s traversal.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform  “snap fit structure” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
snap fit”. It’s not clear whether the structure described in claim 9 is the “snap fit structure” in claim 8 or that claim 9 is describing another snap fit structure. Clarification is required. In order to examine this application, examiner will assume claim 9 is describing the snap fit structure claimed in claim 8.
Claims 10-13 and 16 depends on claim 9.
Claim 14 has similar issue as described in above claim 9.
Claim 15 depends on claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 10,681,194; hereinafter “Lee (Figs. 1-16)”).
	Regarding claim 1, Lee (Figs. 1-16) discloses a flexible display device (100, Figs. 1-16), comprising: a flexible display screen (151) having a bendable region (A2, Fig. 4); a housing (BC) around the flexible display screen; and a support layer (FC, M1, FP, M2) having ductility between the housing and a back side of the flexible display screen, wherein the support layer is at least partially in the bendable region of the flexible display screen (as shown in the second state 100, S2, Figs. 3, 4, 8).

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 10,681,194; hereinafter “Lee (Figs. 24-35)”).
	Regarding claim 1, Lee (Figs. 24-35) discloses a flexible display device (100, Figs. 24~35), comprising: a flexible display screen (D, Fig. 31) having a bendable region (see bendable region of D in Fig. 25, 33-35); a housing (280, 210, 220, 230, Fig. 26,  31) around the flexible display screen (see Figs. 26, 31); and a support layer (250, Fig. 31) having ductility between the housing and a back side of the flexible display screen (as shown in Fig. 25, 29, 30, 33-35), wherein the support layer is at least partially in the bendable region of the flexible display screen (refer to Figs. 25, 26 and 33-35).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Figs. 24-35), and further in view of Siddiqui et al. (US 10,838,452; hereinafter “Siddiqui”).
	Regarding claim 8, Lee (Figs. 24-35) teaches the flexible display device of claim 1, and Lee further teaches wherein the housing (280) comprises a main structure (210, 220, 230, , Figs. 26, 31) and at least one side structure (280, Figs. 26, 31), the main structure being on the back side of the flexible display screen (as shown in Fig. 31), the side structure being on an end face of the flexible display screen (as shown in Fig. 31), and the support layer (250) being coupled to the side structure of the housing through a hook structure (FH, Fig. 31).
	Lee (Figs. 24-35) does not explicitly teach a snap fit structure. However, Siddiqui teaches a snap fit structure (col. 5, ln. 20: “snap fit”; see Figs. 4A, 5A, 6A, 7A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a snap fit structure in Lee (Figs. 24-35), as taught by Siddiqui, in order to easily install the flexible display screen to the side structure by snapping.
	Regarding claim 9 as best understood, Lee (Figs. 24-35) in view of Siddiqui teaches the flexible display device of claim 8, and Lee (Figs. 24-35) further teaches 
	Regarding claim 14 as best understood, Lee (Figs. 24-35) in view of Siddiqui teaches the flexible display device of claim 8, and Lee (Figs. 24-35) further teaches wherein the housing comprises two side structures (left and right of 280, Figs. 31, 33) on two opposite end faces of the flexible display screen, sides (inner sides of 280) of the two side structures of the housing close to the flexible display screen are provided with two opposite protrusion structures (protrusion above recess 287 shown in Fig. 31; on left and right sides of 280 shown in Fig. 33), respectively, sides of the support layer close to the two groove structures are provided with two opposite groove structures (grooves within FH, Figs. 31, 33), respectively, and each of the groove structures is coupled to its close protrusion structure in snap fit (snap fit structure established in above claim 8 by Siddiqui).




Allowable Subject Matter
Claims 10-13, 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Re claims 10-13 and 16, prior arts do not teach or suggest the combination of the flexible display device of claim 10, in particular, wherein the housing has a bendable region corresponding to the bendable region of the flexible display screen, the support layer comprises a first metal layer and a second metal layer, the first metal layer is on the back side of the flexible display screen, the second metal layer is on a side of the first metal layer close to the housing and on both sides of the bendable region of the housing; and the two protrusion structures are on the second metal layer at positions close to the two opposite groove structures.
	
	Re claim 15, prior arts do not teach or suggest the combination of the flexible display device of claim 15, in particular, wherein the housing has a bendable region corresponding to the bendable region of the flexible display screen, the support layer comprises a first metal layer and a second metal layer, the first metal layer is on the back side of the flexible display screen, the second metal layer is on a side of the first metal layer close to the housing and on both sides of the bendable region; and the two groove structures are on the second metal layer at positions close to the two opposite protrusion structures, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.